Citation Nr: 0947460	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability.

2. Entitlement to service connection for a lumbar spine 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a March 2007 Travel Board 
hearing before the undersigned Veterans Law Judge.  A hearing 
transcript is associated with the record.  The Board remanded 
the claim in August 2007, and issued a January 2008 decision 
denying the claim.  The Veteran appealed the January 2008 
Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Secretary of VA and the Veteran filed a 
Joint Motion for a Partial Remand (Joint Motion) before the 
Court.  The Court granted the parties' Joint Motion in March 
2009, which remanded the claim to the Board for adjudication 
consistent with the Joint Motion directives.  

The reopened claim for service connection for a lumbar spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The June 2002 rating decision denying service connection 
for a lumbar spine disability is final.  

2.  The Veteran's submission of a photograph of a cot and lay 
statements regarding a continuity of back pain since military 
service and are new and material evidence.  


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection 
for a lumbar spine disability is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for service connection for a 
lumbar spine disability. 38 U.S.C.A. §§ 5103, 5108, 5103A, 
5107, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not later be 
reopened and allowed.  38 U.S.C.A. 
§§ 7104(b), 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The RO denied the claim in a June 2002 decision.  The Veteran 
did not file a timely appeal, and the decision became final.  
38 U.S.C.A. § 7105(c).  The Veteran filed a February 2005 
petition to reopen the claim for new and material evidence.  

The evidence prior to the June 2002 RO decision included VA 
treatment records, dated from October 1998 to December 2001, 
and service treatment records.  These records did not show a 
nexus between the Veteran's lumbar spine disability and his 
active service.  

Evidence received since the June 2002 RO decision includes 
updated VA treatment records, written lay statements 
regarding back pain by the Veteran and others, and a 
photograph of a cot with uniforms, boots, shoes, and gear 
laid out.  The lay statements attested that the Veteran 
experienced a continuity of symptomatology of back pain 
following service.  The Veteran explained that the photograph 
showed a plywood plank he used to alleviate his back pain 
during service.  

The Board finds that the evidence submitted since the June 
2002 RO decision is new and material.  38 C.F.R. § 3.156(a).  
For the purposes of reopening, the Board must presume these 
items of evidence are credible.  See Justus, supra.  The 
photograph and lay statements submitted are material to 
showing that the Veteran has a back disability that may be 
related to service - an element missing in the last final 
prior denial.  Since new and material evidence has been 
received, the Board grants the petition to reopen to this 
extent only.  As discussed below, additional development of 
the evidence to support the reopened claim is needed.


ORDER

The petition to reopen a claim of service connection for a 
lumbar spine disability is granted, to this extent only.



REMAND

Although the Veteran's service treatment records do not show 
any complaints or findings regarding a back disability, and 
the Veteran did not report having back pain in his August 
1967 medical history questionnaire for separation from active 
service, at which time the physical examination of his back 
was normal, the Veteran has submitted a photograph of a cot 
and has explained that this shows he was given plywood to 
place on his cot to support his back.  He also explained that 
he had injured his back during his military service.

The Veteran has also submitted several statements from 
friends, dated in April 2006, regarding their observations of 
the Veteran's back pain.  They related the pain symptoms as 
beginning when the Veteran returned from active duty.  

In addition, VA treatment records from 1999 to 2005 reference 
the Veteran having degenerative joint disease of the spine.  
VA treatment notes from October 1998 and December 1999 showed 
that the Veteran complained about his back often "going 
out."  A VA treatment note, dated in May 2002, showed the 
Veteran complaining about back spasms for the past two 
months.  Upon physical examination, the examiner found the 
Veteran to have reduced ranges of motion of his back.  One of 
the most recent VA treatment notes, from June 2005, revealed 
that the Veteran was diagnosed with degenerative joint 
disease of the lumbar spine based on a 1999 MRI study showing 
minimal disc disease.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

The three elements listed in 38 C.F.R. § 3.159(c)(4) are met 
by the Veteran's statements concerning back pain in service 
and thereafter, and VA medical evidence of current 
degenerative joint disease of the lumbar spine.  There is no 
medical evidence suggesting a nexus between the Veteran's 
back disability and active service.  Consequently, the 
Veteran should be given an examination to determine whether 
he has a current lumbar spine disability related to disease 
or injury during his active military service.  In addition, 
VA treatment records should be updated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment 
concerning the Veteran's back since 
June 2005.

2.  Schedule the Veteran for an 
examination to determine the current 
diagnosis or diagnoses of any current 
disability of the lumbar spine and 
whether any such diagnosed disability 
is related to disease or injury during 
the Veteran's active military service. 
The veteran's claims file must be made 
available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the 
examination.

All tests and studies deemed necessary 
by the examiner should be performed. 
Based on a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested 
to provide a diagnosis or diagnoses 
corresponding to the claimed lumbar 
spine disorder. The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that each diagnosed 
disorder is etiologically related to 
disease or injury during the veteran's 
period of active service.

The examiner must provide a complete 
rationale for the opinion(s), as "[i]t 
is the factually accurate, fully 
articulated, sound reasoning for the 
conclusion, not the mere fact that the 
claims file was reviewed, that 
contributes probative value to a 
medical opinion." See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

3.  After the development requested above 
has been completed to the extent 
possible, if any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


